Citation Nr: 1015987	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-31 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from August 1943 to August 1945.  The Veteran died in March 
2004; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Honolulu, Hawaii, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  This decision was 
itself a reconsideration of a December 2005 rating decision 
which denied service connection for the cause of the 
Veteran's death.


FINDINGS OF FACT

1.  The death certificate establishes that the Veteran died 
on March [redacted], 2004; the listed cause of death is 
cardiopulmonary arrest, due to or as a consequence of liver 
failure, due to or as a consequence of hepatitis C.

2.  A preponderance of the evidence of record establishes 
that hepatitis C was contracted during active duty service.


CONCLUSION OF LAW

The criteria for service connection of the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.312 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Analysis

When a Veteran dies from a service connected disability, VA 
shall pay Dependency and Indemnity Compensation (DIC) to the 
Veteran's surviving spouse.  38 U.S.C.A. § 1310.  The death 
of a Veteran will be considered service connected when the 
evidence establishes that a service connected disability was 
either the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within the applicable presumptive period, and 
specific threshold requirements are met.  38 U.S.C.A. §§ 
1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

To establish service connection, there must be a competent 
diagnosis of a disability; medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service treatment records establish that while engaged in 
combat with the enemy in Europe during World War II, the 
Veteran was wounded in the head.  He did not lose 
consciousness, and was able to walk back to an aid station, 
where he was bandaged.  He was then transferred to an Evac 
Hospital, where his wound was cleaned and sutured.  The 
Veteran was eventually transferred to the Walter Reed Army 
Hospital, where a metal plate was inserted in his head to 
correct a skull defect.

Private medical records from Dr. DEL at the M Clinic reveal 
that the Veteran was first diagnosed with hepatitis C in 
September 1993.  During a July 1997 appointment, the Veteran 
reported that he first began having abnormal liver tests in 
at least 1967.  A biopsy showed chronic inflammation.  He had 
continued to have erratic liver function since then.  He 
stated that to his knowledge, the only transfusion he had 
ever received was in service when he was wounded.  Dr. DEL 
continued to treat the Veteran up until his death.

In an October 2007 statement, Dr. DEL opined, based on the 
Veteran's reported history that hepatitis C was related to an 
in-service transfusion during treatment of his head wound.  
The hepatitis C had progressed to cirrhosis and portal 
hypertension.  His liver disease eventually lead to the 
Veteran's death.

The claims file reflects no report or finding of any other 
risk factor for the development of hepatitis C.  No drug use 
is shown, nor are tattoos reported.  There is no indication 
of the sharing of toothbrushes or razor blades, or exposure 
to blood products.  Dr. DEL appears to have made appropriate 
inquiries as to the most likely sources of infection, and 
only an in-service transfusion was identified.

Although service medical records do not specify that the 
Veteran received a transfusion during his treatment, they do 
indicate that the Veteran did not lose consciousness when 
wounded.  He was awake and aware of events, and retained the 
capacity to remove himself from the battlefield and seek 
treatment.  He has reported that he received a transfusion; 
the Veteran is competent to report such an observable event.  
Further, a transfusion would not be inconsistent with 
treatment for a wound.  The Veteran's statement that he 
received a transfusion is entirely credible.

That transfusion is the sole risk factor for hepatitis C 
infection identified in the record, and a doctor has opined 
that the infection was related to the in-service transfusion.  

Hepatitis C is a listed contributing cause of death, and such 
is endorsed by the Veteran's treating physician.  
Accordingly, service connection for the cause of the 
Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


